 

Exhibit 10.2

 



SWAP MODIFICATION AGREEMENT

 

THIS SWAP MODIFICATION AGREEMENT (this “Modification Agreement”), is made on
April 21, 2020 and effective as March 31, 2020 (the “Modification Effective
Date”), is entered into by Citizens Bank, N.A. (“Party A”) and PHR TCI, LLC
(“Party B”), in connection to the ISDA Master Agreement (as defined below).

 

BACKGROUND

 

1.       Party A and Party B are parties to that certain ISDA Master Agreement
and related Schedule, dated as of August 14, 2018 and all other documents
executed in connection therewith (as amended, restated supplemented or otherwise
modified through the date hereof, and including all swap transactions entered
into pursuant thereto, the “ISDA Master Agreement”). Capitalized terms used
herein but not defined herein shall have the meanings set forth in the ISDA
Master Agreement.

 

2.       Due to the economic impact of coronavirus disease (also referred to as
COVID-19), Party B has requested that Party A (i) modify the requirements to
make payments for Transactions under the ISDA Master Agreement to provide for a
deferral of any payments due under the ISDA Master Agreement during the
Modification Period as defined below, and (ii) make such other modifications to
the ISDA Master Agreement as reflected herein (collectively, the “Swap
Modifications”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows.

 

Section 1. Estoppel, Acknowledgement and Reaffirmation. Party B hereby
acknowledges and agrees that as of the Modification Effective Date (i) that a
Potential Event of Default under Section 5(a)(i) under the ISDA Master
Agreement, has occurred or will occur with respect to Party B, (ii) Party A has
not waived any of its rights it may exercise against Party B under the ISDA
Master Agreement and (iii) each of Transaction covered under the ISDA Master
Agreement constitutes a valid and subsisting obligation of Party B to Party A
that is not subject to any credits, offsets, defenses, claims, counterclaims or
adjustments of any kind.

 

Section 2. Swap Modifications. Subject to the terms and conditions set forth
herein, Party A hereby agrees that, until the expiration or termination of
Modification Period (as defined below), Party A shall not exercise Party A’s
right to declare an Event of Default under Section 5(a)(i) under the ISDA Master
Agreement due to Party B’s failure to make, when due, any payment to Party A
under the ISDA Master Agreement (the “Deferred Swap Payments”), but only to the
extent that such rights or remedies arise exclusively as a result of a failure
to pay under Section 5(a)(i). Party A and Party B further acknowledge and agree
that (i) from and after the expiration or termination of the Modification Period
(as defined below), Party A shall be free to exercise any or all of Party A’s
rights and remedies under the ISDA Master Agreement or applicable law arising
due to the Potential Event of Default (or any other event of default), (ii) in
connection with the ISDA Master Agreement, Party A shall have no obligation to
enter into a Transaction unless consented to in writing by Party A, which
consent may be granted or refused by Party A in its sole and absolute
discretion, and (iii) no amounts under Section 2(a) of the ISDA Master Agreement
shall be paid or delivered to Party B, but, instead, all such amounts shall be
applied to the outstanding obligations under the ISDA Master Agreement or to
satisfy any other obligations and liabilities owed to Party A as determined by
Party A in its sole discretion, and (iv) Party B shall pay all Deferred Swap
Payments on or before the Modification Period End Date. As used herein, the term
“Modification Period” shall mean the period beginning on the Modification
Effective Date and ending on the earliest to occur of (i) July 1, 2020 or (ii) a
Modification Termination Event (as defined below) (the “Modification Period End
Date”). Provided, however, that if Party B does pay all Deferred Swap Payments
on or before the Modification Period End Date, Party A agrees that it will not
subsequently declare an Event of Default under Section 5(a)(i) of the ISDA
Master Agreement with respect to the Deferred Swap Payments.

 

Section 3. Non-Waiver. Notwithstanding Party A’s agreement to the Swap
Modifications, Party B acknowledges and agrees that this Modification Agreement
does not constitute a waiver of the Potential Event of Default, or a waiver of
any other Event of Default (as defined under the ISDA Master Agreement, whether
now or in the future, or a waiver (except as expressly set forth herein) of any
other term, provision, duty, obligation, covenant, liability, right, remedy,
power or remedy of any party to the ISDA Master Agreement, and the Swap
Modifications evidenced hereby shall not be a waiver of Party A’s rights to
refuse to enter into any future agreements. This Modification Agreement shall
not limit, restrict or impair in any way any of Party A’s rights under the ISDA
Master Agreement which are unrelated to rights and remedies upon an Event of
Default under the ISDA Master Agreement.

 



-1- 

 

 

Section 4. Modification Termination Events. The Swap Modifications herein do not
constitute an agreement by Party A to waive or not exercise any of the rights or
remedies available to Party A under the ISDA Master Agreement, or applicable law
(all of which rights and remedies are hereby expressly reserved by Party A) upon
or after the occurrence of a Modification Termination Event. As used herein,
during the Modification Period, a “Modification Termination Event” shall mean
the occurrence of any of the following: (a) any breach of or default under any
term or provision of this Modification Agreement by Party B, it being understood
that, notwithstanding anything to the contrary in any other agreement, no cure
or grace period shall apply to any provision of this Modification Agreement
unless specifically set forth herein, (b) any Termination Event or any Event of
Default under the ISDA Master Agreement other than an Event of Default under
Section 5(a)(i) of the ISDA Master Agreement(c) any breach of a representation,
warranty or covenant contained in this Modification Agreement by Party B, or the
failure of any such representation, warranty or covenant to be true and correct
in all material respects as of the date made.

 

Section 5. Representations and Warranties. Party B represents and warrants that:

 

(a)     except with respect to the Potential Event of Default under Section
5(a)(i), no other event or condition has occurred and is continuing which would
constitute an Event of Default or a Termination Event under the ISDA Master
Agreement or any event that, if it continued uncured, with the lapse of time or
notice, or both, would constitute any of the foregoing events; and

 

(b)    except as expressly described above, its representations and warranties
set forth in the ISDA Master Agreement are true and correct as of the date
hereof, as though made on and as of such date (except to the extent such
representations and warranties relate solely to an earlier date and then as of
such earlier date), and such representations and warranties shall continue to be
true and correct (to such extent) after giving effect to the transactions
contemplated hereby.

 

Section 6. Effect of Modification; Ratification. Except as expressly set forth
herein, the ISDA Master Agreement remains in full force and effect and are
hereby ratified. This Modification shall not be deemed to expressly or impliedly
waive, amend, or supplement any provision of the ISDA Master Agreement other
than as specifically set forth herein.

 

Section 7. Bankruptcy Issues. In the event that Party B (i) files any voluntary
petition under any chapter of title 11 of the United States Code (the
“Bankruptcy Code”), or in any manner seeks any relief under any other state,
federal or other insolvency law or laws providing for relief of debtors, or
directly or indirectly causes a filing of any such petition or to seek any such
relief; (ii) is named as a debtor or alleged debtor in any involuntary petition
filed under any chapter of the Bankruptcy Code, or directly or indirectly causes
any involuntary petition under any chapter of the Bankruptcy Code to be filed
against it; (iii) directly or indirectly causes itself to become the subject of
any proceeding pursuant to any other state, federal or other insolvency law or
laws providing for the relief of debtors; or (iv) directly or indirectly causes
the collateral or any of Party A’s interests in collateral to become the
property of any bankruptcy estate or the subject of any state, federal or other
bankruptcy, dissolution, liquidation or insolvency proceeding (each of the
foregoing, a “Bankruptcy Event”), Party B agrees that it will not object, or
support or join any third party in objecting to, Party A’s exercise of any right
under the ISDA Master Agreement including, without limitation, any rights
arising under Section 2(a)(iii) of the ISDA Master Agreement. Party B further
agrees that the failure of Party A to promptly exercise rights of termination
following any Bankruptcy Event shall not be deemed to be waiver of Party A’s
rights under the ISDA Master Agreement to do so, all of which rights are
expressly reserved. Party B expressly waives any rights it may have under ISDA
Master Agreement Section 2(a)(iii)(2) to require Party A to designate an Early
Termination Date.

 

Section 8. Release. In consideration of Party A’s willingness to enter into this
Modification Agreement Party B hereby releases Party A and its officers,
employees, representatives, Affiliates, agents, counsel and directors from any
and all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with the ISDA Master Agreement on or prior to the
date hereof.

 

Section 9. Affirmation of Liens. Party B affirms any liens created and granted
by it in the ISDA Master Agreement and agrees that this Modification Agreement
shall in no manner adversely affect or impair such Liens.

 



-2- 

 



 

Section 10. Modification Effective Date.

 

(a)     Conditions Precedent. This Modification Agreement shall become effective
as of the Modification Effective Date upon the satisfaction of each of the
following conditions:

 

(i)                  receipt by Party A of duly executed counterparts of this
Modification Agreement from Party B and any other required signatories;

 

(ii)                No default or Event of Default (other than the Potential
Event of Default under Section 5(a)(i) under the ISDA Master Agreement) shall
have occurred and be continuing;

 

(iii)              As of the Modification Effective Date, the representations
and warranties contained in the ISDA Master Agreement shall be true and correct
in all material respects on and as of the Modification Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; and

 

(iv)               Party B shall have received all applicable approvals and
consents.

 

(b)    Going Effective. If all conditions to effectiveness shall be satisfied,
this Modification Agreement shall be effective retroactive to the Modification
Effective Date regardless of the date when such conditions have been satisfied
and this Modification Agreement shall be effective as of the Modification
Effective Date.

 

Section 11. Counterparts. This Modification Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, and
each counterpart shall be deemed to be an original, and all such counterparts
shall together constitute but one and the same instrument.

 

Section 12. Governing Law. This Modification Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to the conflicts of law principles thereof (other than Section 5-1401 of
the New York General Obligations Law).

 

Section 13. Section Headings. The various headings of this Modification
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this Modification or any provision hereof.

 

Section 14. Entire Agreement. This Modification Agreement is intended by the
parties hereto to be the final expression of their agreement with respect to the
subject matter hereof, and is the complete and exclusive statement of the terms
thereof, notwithstanding any representations, statements or agreements to the
contrary heretofore made.

 

 

 

 

 

[SIGNATURE PAGES FOLLOW]

 

 



-3- 

 

 



IN WITNESS WHEREOF, the parties have executed this Modification as of the date
first written above.

 



  PHR TCI, LLC                   By: /s/ James A. Procaccianti     Name: James
A. Procaccianti     Title: Authorized Signor                     CITIZENS BANK,
NATIONAL ASSOCIATION                   By: /s/ Morgan Salmon     Name: Morgan
Salmon     Title: SVP  



 



 

